Fourth Court of Appeals
                                San Antonio, Texas
                                      January 9, 2019

                                    No. 04-18-00500-CV

                                     Matthew HOKE,
                                        Appellant

                                             v.

                                       Abbie HOKE,
                                         Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-17328
                      Honorable Solomon Casseb, III, Judge Presiding


                                      ORDER


       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to January 22, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court